DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 and 34 are pending. Claims 29-33 have been canceled.

Specification
The disclosure is objected to because of the following informalities:
The limitation “poly(2-hydroxyethyl acrylate” on page 5, line 11, page 7, lines 15-16, page 14, line 10, page 18, line 27 should be amended to read “poly(2-hydroxyethyl acrylate)”.
On page 10, line 27-page 11, line 2, page 16, lines14-18, page 36, lines14-18, page 37, line 25-page 38, line 2 of the specification teach that the lithium salt may be bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfonimide (LiTFSI). However, these three compounds are identical and are represented by the formula LiN(CF3SO2)2.
The examiner suggests that the limitation “Li-fluoroalkyl-phosphates (LiPF3(CF2CF3)3)” on page 10, line 29, page 16, line 16, page 36, line 16, page 37, line 27 is amended to read “Li-fluoroethyl-phosphate (LiPF3(CF2CF3)3)”.
The limitation “Poly bis-methoxyethoxyethoxide-phosphazenex” on page 11, lines 15-16 and page 36, line 24 should be amended to recite “Poly(bis(2-(2-methoxyethoxy)ethoxy)phosphazene)”.
The limitation “three (2-ethoxy)isocyanuric acid triacrylate” on page 19, lines 10-11 should be corrected to read “tris(2-ethoxy)isocyanuric acid triacrylate”.
The limitation “propoxylation trimethylolpropane triacrylate” on page 19, line 11 should be corrected to read “propoxylated trimethylolpropane triacrylate”.
The limitation “three (2-ethoxy)isocyanuric acid trimethyl acrylic ester” on page 19, line 17 should be corrected to read “tris(2-ethoxy)isocyanuric acid trimethyl acrylic ester”.
The specification recites “Tavorite compound LiMPO4F” on page 12, line 6 and page 37, line 15. However, Tavorite is represented by the formula LiFe3+(PO4)(OH) (see the attached “Tavorite”).
Appropriate correction is required.
 
Claim Objections
Claims 2, 21, and 22 are objected to because of the following informalities:  
The limitation “poly(2-hydroxyethyl acrylate” in claim 2 should be corrected to read “poly(2-hydroxyethyl acrylate)”.
Claim 21 recites that the lithium salt may be bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfonimide (LiTFSI). However, these three compounds are identical and are represented by the formula LiN(CF3SO2)2.
The limitation “Poly bis-methoxyethoxyethoxide-phosphazenex” in claim 22 should be amended to recite “Poly(bis(2-(2-methoxyethoxy)ethoxy)phosphazene)”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8, 10, and 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 15, 16, 18, 20, and 22 of U.S. Patent No.10,862,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the U.S. Patent No.10,862,129 claim the same lithium secondary battery.
The U.S. Patent No. 10,862,129 claims a lithium secondary battery comprising a cathode, an anode, and an electrolyte or separator-electrolyte assembly disposed between said cathode and said anode, wherein said anode comprises:
a)a foil or coating of lithium or lithium alloy as an anode active material, and
b)a layer of polymer having recoverable tensile strength from 2% to 700%, a lithium conductivity no less than 10-6 S/cm at room temperature, and a thickness of 1nm to 10 m, wherein said layer of said polymer is disposed between said foil or coating or lithium alloy and said electrolyte or separator-electrolyte assembly (claim 1).
The U.S. Patent No. 10,862,129 further claims that the polymer contains a cross-linked network of polymer chains having a triacrylate monomer-derived linkage or a tetraacrylate-derived linkage (claim 2).
A cross-linked network of polymer chains having a triacrylate monomer-derived or a tetraacrylate-derived linkage is equivalent to a crosslinked polymer network of chains derived from multi-functional acrylate monomer with three or four functional groups in claim 1 of the instant application.
Therefore, the lithium secondary in claims 1 and 2 of the U.S. Patent No.10,862,129 is equivalent to the lithium secondary battery in claims 1, 4, 8, and 10 of the instant application.
The U.S. Patent No. 10,862,129 further claims that the polymer further comprises a lithium salt dispersed therein, and said lithium salt is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium fluoroarsenide (LiAsF6), lithium trifluoromethanesulfonate (LiCF3SO3), bisfluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bisoxalatoborate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium-fluoroalkyl-phophate (LiPF3(CF2CF3)3), lithium bisfluorosulfonylimide (claim 8), same as in claim 21 of the instant application.
It is expected that the amount of lithium salt dispersed in the polymer of the U.S. Patent No. 10,862,129 at least overlaps the range in claim 20 of the instant application.
The U.S. Patent No. 10,862,129 further claims that the polymer forms a mixture or blend with a lithium-ion conducting polymer selected from poly(ethylene oxide)(PEO), polypropylene oxide (PPO), poly(acrylonitrile)(PAN), poly(methyl methacrylate)(PMMA), poly(vinylidene fluoride)(PVDF), poly bismethoxy ethoxyethoxide-phosphazene, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, and combinations thereof (claim 10), same as in claim 22 of the instant application.
The U.S. Patent No. 10,862,129 further claims that the cathode active material is selected from an inorganic material, an organic material, a polymeric material, or a combination thereof (claim 15), same as in claim 23 of the instant application.
The U.S. Patent No. 10,862,129 further claims that the inorganic material is a metal oxide, metal phosphate, metal silicide, metal selenide (claim 16), same as in claim 24 of the instant application.
The U.S. Patent No. 10,862,129 further claims that the inorganic material is selected from lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese oxide, lithium vanadium phosphate, lithium mixed metal phosphate, lithium metal silicide (claim 20), same as in claim 25 of the instant application.
The U.S. Patent No. 10,862,129 further claims that the inorganic material may be selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, and combinations thereof, wherein M is a transition metal or a mixture of multiple transition metals (claim 18), same as in claim 27 of the instant application.
The U.S. Patent No. 10,862,129 further claims that the inorganic material is selected from a silicate denoted as Li2MSiO4 or Li2MaxMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, NI, V, Ti, Al, B, Sn, and Bi, and x+y ≤1 (claim 22), same as in claim 26 of the instant application.
Claims 3, 13, 16-18, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. U.S. Patent No. 10,862,129 in view of Yoon et al. (WO 2020/009435, with citations from the English equivalent US 2021/0098791).
The U.S. Patent No. 10,862,129 claims a lithium secondary battery comprising a cathode, an anode, and an electrolyte or separator-electrolyte assembly disposed between said cathode and said anode, wherein said anode comprises:
a)a foil or coating of lithium or lithium alloy as an anode active material, and
b)a layer of polymer having recoverable tensile strength from 2% to 700%, a lithium conductivity no less than 10-6 S/cm at room temperature, and a thickness of 1nm to 10 m, wherein said layer of said polymer is disposed between said foil or coating or lithium alloy and said electrolyte or separator-electrolyte assembly (claim 1).
The U.S. Patent No. 10,862,129 further claims that the polymer contains a cross-linked network of polymer chains having a triacrylate monomer-derived linkage or a tetraacrylate-derived linkage (claim 2).
The U.S. Patent No. 10,862,129 does not claim that the layer comprises a flame retardant.
Yoon teach a passivation layer for a negative electrode, said passivation layer including a halogen-based flame retardant, a ceramic, and an organic binder (abstract). The negative electrode comprises a current collector, a Li metal film, and a passivation layer (claim 9).
The flame retardant represents 2-50vol% of the passivation layer (par.0063), and it enhances the heat resistance of the battery (par.0011).
The ceramic improves the cycle-life characteristics of the battery (par.0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include ceramics and a halogen-based flame retardant in the polymer layer of the U.S. Patent No. 10,862,129 in order to enhance the cycle-life characteristics and the heat resistance of the battery.
The lithium secondary battery in claims 1 and 2 of U.S. Patent No. 10,862,129 modified by Yoon is equivalent to the lithium secondary battery in claims 3 and 13 of the instant application.
The polymer layer in claims 1 and 2 of U.S. Patent No. 10,862,129 modified by Yoon is equivalent to the composite layer in claim 34 of the instant application.
Yoon et al. teach that the ceramic may be alumina (Al2O3) or silica (SiO2), which re oxides of Al and Si.
Yoon et al. teach that the ceramic may be lithium lanthanum zirconate (LLZO) (par.0037), which is a garnet-type solid electrolyte (see the attached “LLZO”). 
The ceramic is in the form of particles with a diameter of 1m or less (par.0040).
Therefore, the lithium secondary battery in claims 1 and 2 of U.S. Patent No. 10,862,129 modified by Yoon is equivalent to the lithium secondary battery in claims 16-18 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1, 11, 12, and 34 recite the broad recitation “an acrylate”, and the claim also recite “polyurethane acrylate, tetraethylene glycol diacrylate, triethylene glycol dimethacrylate, di(trimethylolpropane) tetraacrylate” which is the narrower statement of the range/limitation. 
Claim 7 recites the broad recitation “lithium-containing titanium oxide”, and the claim also recites “lithium titanate” which is the narrower statement of the range/limitation. Lithium titanate is represented by the formula Li2TiO3, and it is a lithium-containing titanium oxide.
Claim 7 recites the broad recitation “lithium transition metal oxide”, and the claim also recites “lithium titanate, lithium manganate, lithium titanium niobate” which is the narrower statement of the range/limitation. Ti, Nb, and Mn are transitional metals, so lithium titanate (Li2TiO3), lithium manganate (LiMnO2), and lithium titanium niobate are lithium transition metal oxides.
Claim 13 recites the broad recitation “phosphorus-based flame retardant”, and the claim also recites “phosphate flame retardant” which is the narrower statement of the range/limitation.
Claim 18 recites the broad recitation “phosphate-type”, and the claim also recites “sodium superionic conductor (NASICON)type” which is the narrower statement of the range/limitation. NASICON is a compound of formula AM2(PO4)3, which is a phosphate (see page 31, line 20-21 of the specification of the instant application).
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 26 recites lithium transition metal silicates of formulas Li2MSiO4 or Li2MaxMbySiO4, wherein M or Ma may be VO. However, there is no transition metal with the symbol VO.
Claim 27 recites the limitation “Tavorite compound LiMPO4F”. However, Tavorite  is represented by the formula LiFe3+(PO4)(OH) (see the attached “Tavorite”).
Claim 27 lists a silicate compound Li2MSiO4 and a borate compound LiMBO3 as choices of phosphate or oxides. However, these compounds are not oxides or phosphates. It is not clear if these compounds may be comprised in addition to phosphates and oxides.
It is not clear what is the inventor claiming as the invention in claims 26 and 27 of the instant application.
Claims 2-6, 8-10, 14-17, 19-25, and 28 are rejected as being dependent of the rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8-10, 15, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2018/0301707).
With regard to claim 1, Pan et al. teach a lithium secondary battery comprising a cathode, an anode, and an electrolyte or separator-electrolyte assembly disposed between said cathode and said anode, wherein said anode comprises:
a)a foil or coating of lithium or lithium alloy as an anode active material, and
b)a layer of polymer having recoverable tensile strength from 2% to 700%, a lithium conductivity no less than 10-6 S/cm at room temperature, and a thickness of 1nm to 10 m, wherein said layer of said polymer is disposed between said foil or coating or lithium alloy and said electrolyte or separator-electrolyte assembly. The polymer contains a cross-linked network of polymer chains having a triacrylate monomer-derived linkage or a tetraacrylate-derived linkage (abstract).
Pan et al. specifically teach a lithium metal cell wherein the anode is coated with and protected by a high-elasticity polymer layer comprising crosslinked ethoxylated trimethylolpropane triacrylate (ETPTA) (Example 1 in par.0100-0107) or pentaerythritol tetraacrylate (PETEA) (Example 3 in par.0111-00016).
Ethoxylated trimethylolpropane triacrylate is an acrylate monomer with 3 functional groups, and pentaerythritol tetraacrylate is an acrylate monomer with 4 functional groups.
The battery of Example 1 comprises a separator (par.0105), as required in claims 4 and 10.
When the battery does not comprise a separator, such as in Example 3 of Pan et al., the polymer layer acts as separator.
Therefore, the lithium secondary battery of Pan is equivalent to the lithium secondary battery in claims 1, 4, and 8-10 of the instant application.
With regard to claim 6, the battery in Example 3 of Pan et al. is a Li metal cell, and the anode comprises a Cu foil having a lithium metal layer deposited thereon (par.0112).
The Cu foil meets the claim limitations for a current collector.
With regard to claim 15, the battey of Example 1 comprises a liquid electrolyte (par.0105).
With regard to claim 20, Pan et al. teach that layers comprising a crosslinked polymers derived from ETPTA and PETEA may also comprise 1-30wt% of lithium-conductive additives (Sample No.E-2b and D-4b in Table 1, par.0124).
With regard to claims 23 and 24, the cathode of the battery in Examples 1 and 3 comprises inorganic active materials (par.0104 and par.0114).
V2O5 in the cathode of the battery on Example 1 meets the limitations of claim 24 for “metal oxide”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 19, 21, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0301707).
With regard to claim 5, Pan et al. teach the batteries of Examples 1 and 3 which anticipate the lithium secondary battery of claim 1 (see paragraph 11 above). The anode of the battery in Example 3 does not meet the limitations of claim 5.
However, Pan et al. teach that a lithium battery does not have to contain a lithium foil or lithium containing coating at the anode (only an anode current collector, such as a Cu foil or a graphene/CNT mat) when the battery is made (par.0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the battery of Pan et al. with an anode that does not contain a lithium foil or lithium containing coating when the battery is made.
With regard to claim 19, Pan et al. teach the batteries of Examples 1 and 3 which anticipate the lithium secondary battery of claim 1 (see paragraph 11 above). 
The batteries of Examples 1 and 3 do not comprise an elastomer in a mixture with the high-elasticity polymer.
However, Pan et al. teach that the high-elasticity polymer may be mixed with an elastomer (par.0091).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an elastomer in a mixture with the high-elasticity polymer in the batteries of Pan et al.
Pan et al. further teach that the elastomer may be selected from natural isoprene, synthetic polyisoprene, polybutadiene, chloroprene rubber, polychloroprene, butyl rubber, styrene-butadiene rubber, nitrile rubber, ethylene propylene rubber, epichlorohydrin rubber, polyacrylate rubber, fluorosilicone rubber, silicone rubber (par.0092).
With regard to claim 21, Pan et al. teach the batteries of Examples 1 and 3 which anticipate the lithium secondary battery of claim 20 (see paragraph 11 above). 
The batteries of Examples 1 and 3 do not comprise the claimed lithium salts.
However, Pan et al. show in Table 1, par.0124 that LiClO4, LiPF6, and LiBF4 may also be used in combination with high-elasticity polymers.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a lithium-conductive additive selected from the group consisting of LiClO4, LiPF6, and LiBF4 dispersed in the crosslinked polymers in the polymer layers of batteries of Examples 1 or 3 of Pan et al.
With regard to claim 22, Pan et al. teach the batteries of Examples 1 and 3 which anticipate the lithium secondary battery of claim 20 (see paragraph 11 above). 
The batteries of Examples 1 and 3 do not comprise the claimed lithium-conducting polymers.
However, Pan et al. show in Table 1, par.0124 that sulfonated PVDF may be used in combination with high-elasticity polymers.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use sulfonated PVDF as lithium-conductive additive to the crosslinked polymers in the polymer layers of batteries of Examples 1 or 3 of Pan et al.
With regard to claims 25, 26, and 28, Pan et al. teach the batteries of Examples 1 and 3 which anticipate the lithium secondary battery of claim 23 (see paragraph 11 above). 
The batteries of Examples 1 and 3 do not comprise the claimed inorganic materials.
However, Pan et al. teach that the cathode active material may be a lithium vanadium oxide (par.0065, par.0070), lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium iron phosphate, lithium manganese phosphate (par.0067), or a lithium transition metal silicate of formula Li2MSiO4 or Li2MaxMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, NI, V, Ti, Al, B, Sn, and Bi, and x+y ≤1 (par.0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a cathode active material such as vanadium oxide, lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium iron phosphate, lithium manganese phosphate, or a lithium transition metal silicate in the cathode of the batteries of Pan et al.
With regard to claim 27, Pan et al. teach the battery of Example 1 which anticipates the lithium secondary battery of claim 24 (see paragraph 11 above). 
The battery of Example 1 does not comprise the claimed inorganic materials.
However, Pan et al. teach that the cathode active material may be a layered compound LiMO2, spinel compound LiMn2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, or a borate compound LiMBO3 wherein M is a transition metal or mixture of transition metals (par.0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a cathode active material such as a layered compound LiMO2, spinel compound LiMn2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, or a borate compound LiMBO3 wherein M is a transition metal or mixture of transition metals in the cathode of the batteries of Pan et al.

Claims 3, 13, 16-18, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0301707) in view of Yoon et al. (WO 2020/009435, with citations from the English equivalent US 2021/0098791).
With regard to claims 3 and 13, Pan et al. teach the batteries of Examples 1 and 3 which anticipate the lithium secondary battery of claim 1 (see paragraph 11 above), but fail to teach that the layer of high-elasticity polymer comprises a flame retardant and inorganic filler.
Yoon teach a passivation layer for a negative electrode, said passivation layer including a halogen-based flame retardant, a ceramic, and an organic binder (abstract). The negative electrode comprises a current collector, a Li metal film, and a passivation layer (claim 9).
The flame retardant represents 2-50vol% of the passivation layer (par.0063), and it enhances the heat resistance of the battery (par.0011).
The ceramic improves the cycle-life characteristics of the battery (par.0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include ceramics and a halogen-based flame retardant in the polymer layer of Pan et al. in order to enhance the cycle-life characteristics and the heat resistance of the battery.
The halogen-based flame retardant meets the limitations of claim 13.
With regard to claim 16, Yoon et al. teach that the ceramic may be alumina (Al2O3) or silica (SiO2), which are oxides of Al and Si.
With regard to claims 17 and 18, Yoon et al. teach that the ceramic may be lithium lanthanum zirconate (LLZO) (par.0037), which is a garnet-type solid electrolyte (see the attached “LLZO”). 
Yoon et al. further teach that the ceramic is in the form of particles with a diameter of 1m or less (par.0040).
With regard to claim 34, Pan et al. teach a layer of polymer having recoverable tensile strength from 2% to 700%, a lithium conductivity no less than 10-6 S/cm at room temperature, and a thickness of 1nm to 10 m, wherein said layer of said polymer is disposed between said foil or coating or lithium alloy and said electrolyte or separator-electrolyte assembly. The polymer contains a cross-linked network of polymer chains having a triacrylate monomer-derived linkage or a tetraacrylate-derived linkage (abstract).
Pan et al. specifically teach a lithium metal cell wherein the anode is coated with and protected by a high-elasticity polymer layer comprising crosslinked ethoxylated trimethylolpropane triacrylate (ETPTA) (Example 1 in par.0100-0107) or pentaerythritol tetraacrylate (PETEA) (Example 3 in par.0111-00016).
Ethoxylated trimethylolpropane triacrylate is an acrylate monomer with 3 functional groups, and pentaerythritol tetraacrylate is an acrylate monomer with 4 functional groups.
Pan et al. further teach that the layer is placed on the anode (abstract), but fail to teach that the layer comprises a flame retardant.
Yoon teach a passivation layer for a negative electrode, said passivation layer including a halogen-based flame retardant, a ceramic, and an organic binder (abstract). The negative electrode comprises a current collector, a Li metal film, and a passivation layer (claim 9).
The flame retardant represents 2-50 vol% of the passivation layer (par.0063), and it enhances the heat resistance of the battery (par.0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to a halogen-based flame retardant in the polymer layer of Pan et al. in order to enhance the heat resistance of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722